DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10, 878, 213 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 12/15/21.  Claims 1-20 are pending and an action on the merits is as follows.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8, 9, 11, 15, 16 and 18 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Rubin et al. US Publication No. 2003/0121978.
Re Claim 1, Rubin discloses a method for recognizing a radially-distributed two-dimensional code (two-dimensional matrix optical matrix code having data and targets contained within a circular or slightly elliptical area, wherein the  two dimension code comprises 999  radial features ) , comprising: selecting, from pixels of the radially-distributed two-dimensional code, a pixel comprised in a code element (Data cell)  in an encoding region  (data cells  are arranged in a predetermined grid or array ) of the radially ( the 2D code comprises radial features )  distributed two-dimensional code (P64-65, P135; to determine the coded information the pixel level within each cell  is analyze and then a value   is assigned to the pixel );
 determining a value of the code element in the encoding region according to the pixel comprised in the code element in the encoding region (P134-P135); and recognizing (reading /decoding) the radially-distributed two-dimensional code according to the value of the code element in the encoding region (P134-P135).

Re Claim 4, Rubin discloses the method according to claim 1, wherein one code element in the encoding region comprises at least two pixels (P52, P135).
Re Claim 8, Rubin discloses an apparatus for recognizing a radially-distributed two-dimensional code, comprising: a processor (709; Fig. 7) and a memory (711; Fig. 7), the memory storing computer readable instructions, and the computer readable instructions being executed by the processor to perform operations comprising: 

 determining a value of the code element in the encoding region according to the pixel comprised in the code element in the encoding region (P134-P135); 
and recognizing the radially-distributed two-dimensional code according to the value of the code element in the encoding region (P134-P135).
Re Claim 9, Rubin discloses the apparatus according to claim 8, wherein the selecting (Analyzing ), from pixels of the radially- distributed two-dimensional code, a pixel comprised in a code element (Data cell)  in an encoding region (Grid/array)  of the radially-distributed two-dimensional code comprises: dividing (grouping  see claim 23) the encoding region (grid/array) according to pre-recorded position information (predetermined target information) , to obtain an region occupied by each code element in the encoding region (grid/array) , the position information being used for indicating a position of each code element in the encoding region (P38, P52,  and see claims 8, and 15 targets are arranged at predetermined position relative to the data cells ; wherein target elements provide an indication of the approximate location of said plurality of data cell); and selecting, from the pixels of the radially-distributed two-dimensional code, pixels falling into the region occupied by each code element, as pixels comprised in each code element (P64-65, P135, the pixel level within each cell is analyze).
Re Claim 11, Rubin discloses the apparatus according to claim 8, wherein one code element in the encoding region comprises at least two pixels (P52, P135).

determine a value of the code element in the encoding region according to the pixel comprised in the code element in the encoding region (P134-P135); and
 recognize the radially-distributed two-dimensional code according to the value of the code element in the encoding region; and a display device, configured to display an identification result of the radially-distributed two- dimensional code (P134-P135).
Re Claim 16,  Rubin discloses the terminal according to claim 15, wherein the processor is further configured to: divide (grouping  see claim 23)  the encoding region according to pre-recorded position information (predetermined target information), to obtain an region occupied by each code element in the encoding region, the position information being used for indicating a position of each code element in the encoding region (P38, P52,  and see claims 8, and 15 targets are arranged at predetermined position relative to the data cells ; wherein target elements provide an indication of the approximate location of said plurality of data cell); and select, from the pixels of the radially- distributed two-dimensional code, pixels falling into the region occupied by each code element, as pixels comprised in each code element (P64-65, P135, the pixel level within each cell is analyze).
Re Claim 18, Rubin discloses the terminal according to claim 15, wherein one code element in the encoding region comprises at least two pixels (P52, P135).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. US Publication No. 2003/0121978 in view of Skogg et al. US Patent No. 8, 194, 914.
Re Claim 5, Rubin discloses the method according to claim 1.
Rubin fail to specifically disclose wherein the radially-distributed two-dimensional code comprises an image region, the image region being located at a center of the radially-distributed two-dimensional code.
	However, Skogg discloses wherein the radially-distributed two-dimensional code comprises an image region, the image region (22) being located at a center of the radially-distributed two-dimensional code (Fig. 1 and Column 1, lines 38-41; Column 5, lines 20-30).
	Given the teachings of Skogg it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rubin with wherein the radially-distributed two-dimensional code comprises an image region, the image region being located at a center of the radially-distributed two-dimensional code.

Re Claim 12, Rubin discloses the apparatus according to claim 8.
Rubin fails to specifically disclose wherein the radially-distributed two-dimensional code comprises an image region, the image region being located at a center of the radially-distributed two-dimensional code.
	Skogg discloses wherein the radially-distributed two-dimensional code comprises an image region, the image region being located at a center of the radially-distributed two-dimensional code (Fig. 1 and Column 1, lines 38-41; Column 5, lines 20-30).
Given the teachings of Skogg it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rubin with wherein the radially-distributed two-dimensional code comprises an image region, the image region being located at a center of the radially-distributed two-dimensional code.
As suggested by Rubin the image may provide categorical division between different brands, product types, etc. and can indicate the presence of an encoded image to an end user (Column 5, lines 20-30).
Re Claim 19, Rubin discloses the terminal according to claim 15.
Rubin fails to specifically disclose wherein the radially-distributed two-dimensional code comprises an image region, the image region being located at a center of the radially-distributed two-dimensional code.

Given the teachings of Skogg it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rubin with wherein the radially-distributed two-dimensional code comprises an image region, the image region being located at a center of the radially-distributed two-dimensional code.
As suggested by Rubin the image may provide categorical division between different brands, product types, etc. and can indicate the presence of an encoded image to an end user (Column 5, lines 20-30).

Allowable Subject Matter
Claims 3, 6, 7, 10, 13, 14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in Re-claim 3 : The prior art of record fail to disclose, teach or fairly suggest at least determining a pixel comprised in each code element by querying a pre-established mapping relationship  according to an identifier of each code element in the encoding region, the mapping relationship being a mapping relationship between the identifier of 
The following is a statement of reasons for the indication of allowable subject matter in Re-claim 6: The prior art of record fail to disclose, teach or fairly suggest at least wherein the radially-distributed two-dimensional code comprises at least two strip-shaped regions are evenly distributed around the image region, the at least two strip-shaped regions formed by aggregation of code elements of the radially-distributed two-dimensional code.
The following is a statement of reasons for the indication of allowable subject matter in Re-claim 10 The prior art of record fail to disclose, teach or fairly suggest at least wherein the selecting, from pixels of the radially- distributed two-dimensional code, a pixel comprised in a code element in an encoding region of the radially-distributed two-dimensional code comprises: determining a pixel comprised in each code element by querying a pre-established mapping relationship according to an identifier of each code element in the encoding region, the mapping relationship being a mapping relationship between the identifier of each code element and the pixel comprised in each code element in the radially-distributed two-dimensional code.
The following is a statement of reasons for the indication of allowable subject matter in Re-claim 13:  The prior art of record fail to disclose, teach or fairly suggest at least wherein the radially-distributed two-dimensional code comprises at least two strip-shaped regions are evenly distributed around the image region, the at least two strip-shaped regions formed by aggregation of code elements of the radially-distributed two-dimensional code.
The following is a statement of reasons for the indication of allowable subject matter in Re-claim 17:  The prior art of record fail to disclose, teach or fairly suggest at least wherein the processor is further configured to determine a pixel comprised in each code element by querying a pre-established mapping relationship according to an identifier of each code element in the encoding region, the mapping relationship being a mapping relationship between the identifier of each code element and the pixel comprised in each code element in the radially-distributed two-dimensional code.
The following is a statement of reasons for the indication of allowable subject matter in Re-claim 20. The prior art of record fail to disclose, teach or fairly suggest at least wherein the radially-distributed two-dimensional code comprises at least two strip-shaped regions are evenly distributed around the image region, the at least two strip-shaped regions formed by aggregation of code elements of the radially-distributed two-dimensional code.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following reference is cited but not relied upon:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887